Citation Nr: 1221485	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-47 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the residuals of cellulitis of the left foot.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION


The Veteran served on active duty from May 1967 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before a Decision Review Officer in August 2010.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The residuals of cellulitis of the left foot have been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

The residuals of cellulitis of the left foot were incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for entitlement to service connection for the residuals of cellulitis of the left foot on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he developed cellulitis in the left foot in service and, since that time, he has had symptoms of swelling and pain in the left foot.  Lay statements by his ex-wife also indicated that she had known him since 1969 and that since that time he has had trouble with leg discomfort, edema, redness, and skin irregularities of the left foot.  

Service treatment reports reflected that in a July 1966 pre-induction report of medical history, the Veteran reported having a history of foot trouble.  During a July 1966 pre-induction examination, a clinical evaluation of the feet revealed abnormal findings specified as "pp 3" degree, although no cellulitis was found.  The Veteran was treated in July 1968 for complaints of pain in the left foot and a papular rash was noted and believed to be cellulitis.  In July 1968, the Veteran was treated for cellulitis of the left foot with a swollen dorsum and an open lesion on the toes.  The Veteran was again treated in July 1968 for complaints of pain in the left foot with a swollen dorsum.  At that time, the condition was noted to be possibly thrombophlebitic in etiology.  In November 1968 the Veteran was treated for left foot swelling, erythema, and tenderness and was diagnosed with cellulitis of the left foot with lymphatic spread.  

In December 1968, the Veteran complained of having three separate episodes of cellulitis, although no evidence of active cellulitis was noted and the Veteran was diagnosed with tinea pedis and heat rash.  Later in December 1968, the Veteran again complained of left foot swelling but no evidence of active cellulitis was noted and multiple small bumps on the feet were found.  Thereafter, the Veteran was treated again in December 1968 for complaints of foot trouble as well as swelling and pain in the dorsum of the left foot at which time the examiner noted this was probably post phlebitic.  In January 1969 the Veteran complained of pain in the left foot for which he was treated on two separate occasions during that month.  At that time, the Veteran reported that he had cellulitis in the past, however, the examiner believed he was a malingerer.  Also at that time, an examination of the left foot was normal except for white bumps thought to represent lichen nitidus.  No disease of the foot was found except post phlebitic syndrome and the examiner noted that the Veteran was told that he would always have aching in the foot.  A February 1969 service treatment report revealed that the Veteran reported having four episodes of cellulitis in the left foot, swelling in the left foot was noted, and no diagnosis of a left foot condition was made.  The Veteran reported a history of foot trouble in the April 1969 report of medical history, however, no foot problems were specified.  In the April 1969 separation examination, no abnormalities of the feet were found upon clinical evaluation.  

The record reflects that the Veteran filed a claim for hospitalization or treatment purposes only for a growth on the foot within months of his separation from service which was denied in an August 1969 rating decision.  

Private medical records dated from April to July 1999 reflected that the Veteran was treated for and diagnosed with complaints of painful left great toe, left toe hallux limitus rigidus and osteoarthritis, and right foot fracture calcaneus and sinus tarsi.  In April 1999, the Veteran reported having a history of chronic infection while in Vietnam which he was concerned could have caused some infection of the bone and degenerative joint disease in the left foot.  

Private and VA medical records dated from May 2006 to October 2010 reflected that the Veteran was treated for and diagnosed with pain in the left foot, pain in the left first metatarsal joint, pain in the left and ankle, left foot edema, left foot sprain, left foot tenosynovitis, bilateral hallux limitus, left hallux abductovalgus, left capsulitis, peripheral neuropathy and radiculopathy of the lower extremities, left ankle swelling from osteoarthritis, lymphedema with left ankle edema, bilateral pes planus, cicatrix of the first interspace on the left with fissure plantarly, and chronic edema to the left leg.  A January 2008 VA outpatient treatment report reflected that the Veteran reported a history of exposure to herbicides in Vietnam.  

In a January 2008 VA examination, the Veteran reported having developed cellulitis in the left foot while he served in Vietnam with subsequent persistent problems over the next 40 years.  He was diagnosed with chronic inflammation and tendonitis of the left foot.  The examiner found that the relationship of the Veteran's current symptoms to the cellulitis, as described in service, was fairly speculative.

In a November 2009 VA examination, the Veteran reported having pain in his legs, mostly in the left leg, from cellulitis in Vietnam and that he still had edema.  The diagnosis, in part, was status post remote lymphedema with ankle edema, left greater than right.  

The Board observes that the Veteran was granted service connection for peripheral neuropathy of the left lower extremity in an April 2010 rating decision.  In September and October 2010 VA outpatient treatment reports, the Veteran reported a history of cellulitis of the left foot in 1968 and current chronic edema in the left leg.  An October 2010 VA podiatry consultation provided a diagnosis of peripheral neuropathy, pes planus, cicatrix of the first interspace on the left with fissure plantarly and edema, left greater than right.  

After a careful review of the record and resolving all reasonable doubt in the Veteran's favor, the Board has determined, based upon the medical and competent and credible lay evidence set forth above, that the Veteran's claim of service connection for the residuals of cellulitis of the left foot is warranted.  

The Board initially observes that the medical evidence of record demonstrates that the Veteran is currently diagnosed with a left foot disorder manifested by pain, swelling and skin irritation including, left foot tenosynovitis, left capsulitis, lymphedema with left ankle edema, cicatrix of the first interspace on the left with fissure plantarly, and chronic inflammation and tendonitis of the left foot.  

The Board notes that the presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  Although the Veteran reported having a history of foot trouble in a July 1966 pre-induction report of medical history, the Veteran specified that his foot trouble included only pain from sports.  In addition, although a July 1966 pre-induction examination revealed abnormal findings specified as "pp 3" degree upon clinical evaluation of the feet, this abbreviation does not demonstrate that a left foot disorder, namely cellulitis, was noted at the time of the Veteran's examination, acceptance, and enrollment into active service.  Therefore, the presumption of soundness applies to this claim.  Id.  The Board also finds that the Veteran's reported history of having foot trouble does not constitute clear and unmistakable evidence that a left foot cellulitis existed prior to service.  Id.  Accordingly, this claim will be analyzed on the basis of direct service connection.  

Service treatment reports demonstrate that the Veteran had complained of and was treated for left foot pain in service, diagnosed as cellulitis, tinea pedis, papular rash, heat rash, and post phlebitic syndrome.  Thus, there were findings of cellulitis during the Veteran's military service.  

The Board finds that the Veteran's statements regarding his left foot symptoms existing since active service and the lay statements by his ex-wife that he had foot problems since she was married to him in 1969 are competent and credible evidence of continuity of symptomatology since his active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  Additionally, these statements are supported by the medical evidence of record which demonstrates treatment for left foot pain during active service and post service evidence of the Veteran's claim for treatment for a growth on the foot, which was filed within months of his separation from service and was denied in August 1969.  

The Board finds that the evidence of record demonstrating treatment for the left foot cellulitis during service, the December 1968 service examiner's notation that the Veteran was told that he would always have aching in the foot, the Veteran's reports of foot trouble upon separation from his active service, his claim for treatment for a growth on the foot filed within months of his separation from service, and the current diagnoses related to the left foot, taken together with the Veteran's and his ex-wife's credible reports of a continuity of symptomatology, are sufficient upon which to grant service connection.  Although the January 2008 VA examiner stated that the relationship of the Veteran's current symptoms of chronic inflammation and tendonitis of the left foot to his in-service cellulitis was fairly speculative and the November 2009 VA examiner did not provide an opinion as to the relationship between the diagnosis of status post remote lymphedema with ankle edema and his in-service cellulitis, a remand is not necessary here to obtain another medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  The Board concludes that there is sufficient evidence already of record to relate the current diagnoses of chronic inflammation and tendonitis of the left foot and status post remote lymphedema with ankle edema to the in-service cellulitis.  Accordingly, entitlement to service connection for the residuals of cellulitis of the left foot is granted.  38 C.F.R. §§ 3.102, 3.303.  



ORDER

Entitlement to service connection for the residuals of cellulitis of the left foot is granted.  



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


